IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-47,377-04


                      EX PARTE STEPHEN PIERCE LOWREY, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-372-W011285-0567589-D IN THE 372ND DISTRICT COURT
                         FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and indecency with a child and sentenced to imprisonment for forty and five years.

        On October 4, 2018, we granted the trial court an extension to make findings of fact and

conclusions of law. On October 4, this application was also forwarded to this Court. See TEX . R.

APP . P. 73.4(b)(5). We remand this application so the trial court can make findings of fact and

conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved by January 29, 2019. A supplemental transcript containing all affidavits and

interrogatories or the transcription of the court reporter’s notes from any hearing or deposition, along

with the trial court’s supplemental findings of fact and conclusions of law, shall be forwarded to this

Court by February 28, 2019. Any extensions of time must be requested by the trial court and shall

be obtained from this Court.



Filed: October 24, 2018
Do not publish